DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
02.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Response to Arguments
03.	Applicant argues that not all claimed limitations are disclosed by the prior art references.  With respect to claim 1, Examiner respectfully agrees that the current prior art does not fully disclose the Applicant’s claimed limitations.  As such, independent claim 1, and dependent claims 2, 4, 5, 7, 8, and 21 have been deemed allowable.  With respect to claims 9 and 17, Examiner maintains that the prior art discloses the claimed limitation of “depending on a number of hashed tuples per bucket, keeping a bucket without change”.  Claim 17 has been additionally amended to include the limitation of “wherein each hash table entry corresponds to a key range, and points to the list of all 
 
Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

06.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ganti et al. (US PGPub 2007/0005556), hereinafter “Ganti”, in view of Nagaraj et al. (US PGPub 2009/0006346), hereinafter “Nagaraj”, in further view of Joshi et al. (US PGPub 2016/0055220), hereinafter “Joshi”.
	Consider claim 9, Ganti discloses a database machine comprising a memory, a processor coupled to the memory, the processor configured to perform a method (paragraph [0013]), comprising:
	hashing of [aggregation keys] on a per bucket basis by the machine (paragraphs [0024] – [0027], hashing is performed on data, which is done based on buckets);
	performing [aggregation] as tuples are mapped by hashing on a per bucket basis (paragraphs [0004], [0019], [0024], tuples are mapped by way of the hashing with respect to the buckets);
	sorting hashed tuples by the computer to aggregate data according to a number of the hashed tuples per bucket to access and organize data (paragraphs [0004], [0019], [0024], tuples are sorted based on the hashing of the tuples in the buckets);
	wherein the aggregation is performed during the hashing (paragraphs [0020], [0028], the data is grouped during the hashing process); and
	depending on the number of hashed tuples per bucket, keeping a bucket without change (paragraphs [0020], [0024], the buckets are determined based on a certain function, which does not change).
	Although the data hashed by Ganti is generally understood to be keyed data, and that it is grouped, Ganti does not specifically disclose that the data hashed is aggregation keys.
	In the same field of endeavor, Nagaraj discloses a machine comprising:

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aggregation of tuples taught by Nagaraj into the hashing and sorting of tuples in buckets taught by Ganti for the purpose of allowing additional data keys to be used in the hashing and sorting process.
	However, Nagaraj does not specifically disclose that a query is used to sort hashed items.
	In the same field of endeavor, Joshi discloses a machine comprising:
	based on a query, items in a list from hashing are sorted (paragraphs [0122], [0139], [0144], a query is utilized in order to sort hashed data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the usage of a query to sort hashed data taught by Joshi into the processing of tuples taught by Ganti and Nagaraj for the purpose of utilizing additional means to be able to better represent the data.

Allowable Subject Matter
07.	Claims 1, 2, 4, 5, 7, 8, 10 – 17, and 19 – 21 have been examined and deemed allowable.

Reasons for the Indication of Allowable Subject Matter

	The primary reason for allowance of claims 1, 2, 4, 5, 7, 8, and 21 in the instant application is because the prior arts of record do not teach or suggest “depending on the number of hashed tuples per bucket maintaining a secondary hash table for a bucket during a double hashing of the data; and delaying a decision to execution time as to whether to perform the sorting from the determining whether sorting hashed tuples is performed”.  The primary reason for allowance of claims 10 – 17, 19, and 20 in the instant application is because the prior art of record do not teach or suggest “wherein each hash table entry corresponds to a key range, and points to the list of all items whose keys lie that range, and then based on the query, the items in the list are sorted”.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
09.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



February 26, 2021